Exhibit 10.1

Execution Copy

 

 

 

ASSET REPRESENTATIONS REVIEW AGREEMENT

AMERICAN EXPRESS RECEIVABLES FINANCING CORPORATION VIII LLC,

as Transferor,

and

AMERICAN EXPRESS TRAVEL RELATED SERVICES COMPANY, INC.,

as Servicer,

and

CLAYTON FIXED INCOME SERVICES LLC,

as Asset Representations Reviewer

 

 

American Express Issuance Trust II

Dated as of July 29, 2016

 

 

 



--------------------------------------------------------------------------------

ARTICLE I. DEFINITIONS

     1   

Section 1.01

  Definitions      1   

ARTICLE II. ENGAGEMENT; ACCEPTANCE

     4   

Section 2.01

  Engagement; Acceptance      4   

Section 2.02

  Eligibility of Asset Representations Reviewer      4   

Section 2.03

  Independence of the Asset Representations Reviewer      5   

ARTICLE III. DUTIES OF THE ASSET REPRESENTATIONS REVIEWER

     5   

Section 3.01

  Review Scope      5   

Section 3.02

  Review Notices      6   

Section 3.03

  Review Materials      6   

Section 3.04

  Missing or Incomplete Review Materials      6   

Section 3.05

  The Asset Representations Review      7   

Section 3.06

  Review Period      8   

Section 3.07

  Review Reports      8   

Section 3.08

  Review and Procedure Limitations      8   

Section 3.09

  Review Systems      9   

Section 3.10

  Representatives      9   

Section 3.11

  Dispute Resolution      9   

Section 3.12

  Records Retention      10   

ARTICLE IV. PAYMENTS TO ASSET REPRESENTATIONS REVIEWER

     10   

Section 4.01

  Asset Representations Reviewer Fees      10   

Section 4.02

  Reimbursable Expenses      10   

ARTICLE V. OTHER MATTERS PERTAINING TO THE ASSET REPRESENTATIONS REVIEWER

     10   

Section 5.01

  Representations and Warranties of the Asset Representations Reviewer      10
  

Section 5.02

  Limitation of Liability      12   

Section 5.03

  Indemnification of Asset Representations Reviewer      12   

Section 5.04

  Indemnification by Asset Representations Reviewer      12   

ARTICLE VI. REMOVAL, RESIGNATION

     13   

Section 6.01

  Removal of Asset Representations Reviewer      13   



--------------------------------------------------------------------------------

Section 6.02

  Appointment of Successor      13   

Section 6.03

  Merger or Consolidation of, or Assumption of the Obligations of, Asset the
Representations Reviewer      14   

Section 6.04

  Asset Representations Reviewer Not to Resign      14   

Section 6.05

  Notice of Resignation or Removal      15   

ARTICLE VII. CONFIDENTIAL INFORMATION AND PERSONALLY IDENTIFIABLE INFORMATION

     15   

Section 7.01

  Confidential Information      15   

Section 7.02

  Personally Identifiable Information      16   

Section 7.03

  Maintenance and Safeguarding      17   

Section 7.04

  Disclosure by Operation of Law      17   

Section 7.05

  Remedies      17   

ARTICLE VIII. OTHER MATTERS PERTAINING TO THE TRUST

     18   

Section 8.01

  Termination of the Trust      18   

ARTICLE IX. MISCELLANEOUS PROVISIONS

     18   

Section 9.01

  Amendment      18   

Section 9.02

  Notices      18   

Section 9.03

  Severability Clause      19   

Section 9.04

  Counterparts      19   

Section 9.05

  Governing Law      19   

Section 9.06

  Relationship of the Parties      20   

Section 9.07

  Captions      20   

Section 9.08

  Waivers      20   

Section 9.09

  Assignment      20   

Section 9.10

  Benefit of the Agreement      20   

Section 9.11

  Exhibits      20   

Section 9.12

  Survival      20   

Section 9.13

  Nonpetition Covenant      20   

EXHIBITS

    

Exhibit A

  Covered Representations, Review Materials and Tests      A-1   

 



--------------------------------------------------------------------------------

ASSET REPRESENTATIONS REVIEW AGREEMENT

This ASSET REPRESENTATIONS REVIEW AGREEMENT (this “Agreement”) is made and
entered into as of the 29th day of July, 2016 (the “Engagement Date”), by and
among AMERICAN EXPRESS RECEIVABLES FINANCING CORPORATION VIII LLC, a Delaware
limited liability company, as Transferor (the “Transferor”), AMERICAN EXPRESS
TRAVEL RELATED SERVICES COMPANY, INC. (“TRS”), a New York corporation, as
Servicer (in such capacity, the “Servicer”), and CLAYTON FIXED INCOME SERVICES
LLC, a Delaware limited liability company, as Asset Representations Reviewer,
and acknowledged and accepted by American Express Centurion Bank and American
Express Bank, FSB, as account owners (the “Account Owners” and, collectively
with the Transferor and TRS, the “Representation Parties”), TRS and The Bank of
New York Mellon, as Indenture Trustee (the “Indenture Trustee”).

WHEREAS the Transferor will engage the Asset Representations Reviewer to perform
reviews of certain Accounts and Receivables for compliance with the
representations and warranties made by the Representation Parties with respect
to the Accounts and Receivables in the American Express Issuance Trust II (the
“Trust”).

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

ARTICLE I.

DEFINITIONS

The following terms are defined as follows (except as otherwise agreed in
writing by the parties):

Section 1.01 Definitions.

Whenever used in this Agreement, the following words and phrases shall have the
following meanings:

“60-Day Delinquency Percentage” shall mean, with respect to any Monthly Period,
the “60-Day Delinquency Percentage,” as reported in the Trust’s monthly
Distribution Report on Form 10-D with respect to such Monthly Period.

“Account Owners” has the meaning stated in the first paragraph hereof.

“Adverse Effect” has the meaning set forth in Section 1.01 of the Indenture.

“Agreement” has the meaning stated in the first paragraph hereof.

“Annual Fee” has the meaning stated in Section 4.01(a).

“Annual Period” shall mean (i) the period from and including the Engagement Date
to but excluding the first anniversary of the Engagement Date, and (ii) the
period from an including



--------------------------------------------------------------------------------

each anniversary of the Engagement Date to but excluding the immediately
succeeding anniversary of the Engagement Date.

“Ancillary Agreement” shall mean the Consultation Services Agreement for Reg AB
II – Asset Representations Review Framework Development Services, dated as of
July 10, 2015, as amended and supplemented from time to time.

“Client Records” has the meaning stated in Section 3.12.

“Confidential Information” has the meaning stated in Section 7.01(a).

“Covered Representations” shall mean those representations and warranties
identified within the “Tests” included in Exhibit A.

“Covered Series” shall mean each Series issued pursuant to an Indenture
Supplement to the Indenture with respect to which the Asset Representations
Reviewer’s engagement is confirmed under Section 2.17 of the Transfer Agreement.

“Delinquency Threshold” shall mean, with respect to any Monthly Period, the
“Delinquency Threshold,” as reported in the Trust’s monthly Distribution Report
on Form 10-D with respect to such Monthly Period.

“Disclosing Party” has the meaning stated in Section 7.01(a).

“Disqualification Event” has the meaning stated in Section 6.01.

“Eligible Asset Representations Reviewer” shall mean a Person who (i) is not an
Affiliate of the Account Owners, the Transferor, the Servicer, the Indenture
Trustee or any of their Affiliates and (ii) has not been engaged, and is not
Affiliated with a Person that has been engaged, by the Account Owners, TRS, the
Transferor or any underwriter to perform pre-closing due diligence work on the
Accounts or the Receivables.

“Engagement Date” has the meaning stated in the first paragraph hereof.

“Force Majeure Event” shall mean a failure or delay in the performance of a
party’s obligations as set forth in this Agreement that arise out of or are
caused by, directly or indirectly, forces beyond a party’s control, including,
without limitation, strikes, work stoppages, accidents, acts of war or
terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services.

“Indemnified Amex Person” has the meaning stated in Section 5.04.

“Indemnified ARR Person” has the meaning stated in Section 5.03.

“Indenture” means the Second Amended and Restated Indenture, dated as of July
29, 2016, between the Trust and the Indenture Trustee, as the same may be
further amended, supplemented or otherwise modified from time to time.

 

2



--------------------------------------------------------------------------------

“Indenture Supplement” has the meaning specified in the Indenture.

“Indenture Trustee” has the meaning stated in the first paragraph hereof.

“Party” shall mean (i) on the one hand, the Asset Representations Reviewer and
(ii) on the other hand, the Transferor and the Servicer, collectively.

“PII” and “Personally Identifiable Information” have the respective meanings
stated in Section 7.02(a).

“Privacy Laws” has the meaning stated in Section 7.02(a).

“Receivables Purchase Agreement” means (i) any receivables purchase agreement
entered into between an Account Owner and TRS for the sale of receivables which
TRS then sells to the Transferor and (ii) any receivables purchase agreement
entered into between the Transferor and TRS or an Account Owner for the sale of
receivables which such Transferor then transfers to the Trust, as the same may
be amended, restated, supplemented or otherwise modified from time to time.

“Representation Parties” has the meaning stated in the first paragraph hereof.

“Representatives” has the meaning stated in Section 7.01(a).

“Review” shall mean the completion by the Asset Representations Reviewer of the
procedures listed under “Tests” in Exhibit A for each Review Account and Review
Receivable as further described in Article III.

“Review Accounts” shall mean those Accounts identified by the Servicer as
requiring a Review by the Asset Representations Reviewer following receipt of a
Review Notice in accordance with Section 3.02.

“Review Fee” has the meaning stated in Section 4.01(b).

“Review Materials” shall mean the documents, data, and other information
required for each “Test” as set forth in Exhibit A.

“Review Notice” shall mean a notice delivered pursuant to Section 4.15 of the
Supplement relating to any Covered Series.

“Review Receivables” shall mean the Receivables relating to the Review Accounts.

“Review Report” has the meaning stated in Section 3.07.

“Series Supplement” has the meaning specified in the Indenture.

“Servicing Agreement” shall mean the Second Amended and Restated Servicing
Agreement, dated as of July 29, 2016, among the Transferor, the Servicer, the
Trust and the Indenture Trustee, as further amended, supplemented or restated
from time to time.

 

3



--------------------------------------------------------------------------------

“Tests” shall mean the procedures listed in Exhibit A as applied to the process
described in Article III.

“Test Complete” has the meaning stated in Section 3.05.

“Test Fail” has the meaning stated in Section 3.05.

“Test Incomplete” has the meaning stated in Section 3.04.

“Test Pass” has the meaning stated in Section 3.05.

“Transaction Documents” shall mean the Transfer Agreement and each Receivables
Purchase Agreement.

“Transfer Agreement” shall mean the Second Amended and Restated Amended and
Restated Transfer Agreement, dated as of July 29, 2016, among the Transferor,
the Trust, and the Indenture Trustee, as further amended, supplemented or
restated from time to time.

“Transferor” has the meaning stated in the first paragraph hereof.

“Trust” has the meaning stated in recitals hereof.

“Trust Agreement” means the Second Amended and Restated Trust Agreement relating
to the Trust, dated as of July 29, 2016, between the Transferor and Wilmington
Trust Company, as the Owner Trustee, as the same may be further amended,
supplemented or otherwise modified from time to time.

Any capitalized terms used and not defined in this Agreement shall have the
meanings ascribed to such terms in the Transfer Agreement or the Indenture, as
applicable.

ARTICLE II.

ENGAGEMENT; ACCEPTANCE

Section 2.01 Engagement; Acceptance

The Transferor hereby engages Clayton Fixed Income Services LLC to act as the
Asset Representations Reviewer for the Trust. Asset Representations Reviewer
accepts the engagement and agrees to perform the obligations of the Asset
Representations Reviewer on the terms stated in this Agreement. The Transferor
hereby confirms such engagement with respect to all Covered Series outstanding
on the date hereof. Such engagement shall be confirmed with respect to each
additional Covered Series pursuant to the related Supplement.

Section 2.02 Eligibility of Asset Representations Reviewer.

The Asset Representations Reviewer is an Eligible Asset Representations
Reviewer. The Asset Representations Reviewer will notify the Transferor and the
Servicer promptly if it ceases to be an Eligible Asset Representations Reviewer
or if any event shall have occurred that would,

 

4



--------------------------------------------------------------------------------

or may reasonably be expected to, result in it ceasing to be an Eligible Asset
Representations Reviewer.

Section 2.03 Independence of the Asset Representations Reviewer.

The Asset Representations Reviewer will be an independent contractor and will
not be subject to the supervision of the Representation Parties, the Servicer or
the Indenture Trustee for the manner in which it accomplishes the performance of
its obligations under this Agreement. Unless expressly authorized by the
Transferor, the Asset Representations Reviewer will have no authority to act for
or represent the Representation Parties, the Servicer or the Indenture Trustee
and will not be considered an agent of the Representation Parties, the Servicer
or the Indenture Trustee. Nothing in this Agreement will make the Asset
Representations Reviewer and any of the Transferor or the Servicer members of
any partnership, joint venture or other separate entity or impose any liability
as such on any of them.

ARTICLE III.

DUTIES OF THE ASSET REPRESENTATIONS REVIEWER

Section 3.01 Review Scope.

The review conducted by the Asset Representations Reviewer pursuant to this
Agreement is designed to determine whether certain Accounts and Receivables were
not in compliance with the Covered Representations made with respect thereto by
the Representation Parties in the Transaction Documents.

The Review is not designed to determine any of the following:

(a) Reason for delinquency;

(b) Creditworthiness of the obligor, either at the time of the Review or as of
the Account or Receivable creation date;

(c) Overall quality of any Review Account or Review Receivable;

(d) Whether the applicable Servicer has serviced any Account and/or Receivable
in compliance with the Servicing Agreement;

(e) Whether noncompliance with the representations or warranties constitutes a
breach of the provisions of any of the Transaction Documents;

(f) Whether the Accounts or Receivables were in compliance with the
representations and warranties set forth in the Transaction Documents, except as
expressly described in this Agreement; or

(g) To establish cause, materiality or recourse in the case of any failed Test
as described in Section 3.05.

The Parties acknowledge that certain representations and warranties made by the

 

5



--------------------------------------------------------------------------------

Representation Parties in the Transaction Documents contain materiality
thresholds, for example, where a breach of the representation or warranty is
conditioned upon the failure to comply having an Adverse Effect. The Asset
Representations Reviewer will not make any determination as to materiality,
including any determination as to whether any deviation from or noncompliance
with the requirements of a particular representation or warranty has or may have
an Adverse Effect. Any such determination will be made by TRS.

Section 3.02 Review Notices.

Upon receipt of a Review Notice from the Servicer, the Asset Representations
Reviewer will commence a Review. The Asset Representations Reviewer will not be
obligated to commence a Review until a Review Notice is received. Once the
Review Notice is issued, the Servicer will provide the Asset Representations
Reviewer access to a list of Review Accounts within 30 days or as soon
thereafter as reasonably possible in the event of a Force Majeure Event.

The Asset Representations Reviewer is not obligated to verify (i) whether a
Review Notice was required to be delivered under the Transfer Agreement or (ii)
the accuracy or completeness of the list of Review Accounts provided by the
Servicer.

Section 3.03 Review Materials.

Within 60 days of the delivery of a Review Notice, or as soon thereafter as
reasonably possible in the event of a Force Majeure Event, the Servicer will
provide the Asset Representations Reviewer with access to the Review Materials
for all Review Accounts and the Review Receivables; provided, however, that if
the Servicer requires additional time to provide one or more documents
constituting Review Materials, the Servicer will provide the documentation that
it has available within such 60-day period and will continue to gather the
balance of the Review Materials.

All Review Materials will be provided for onsite review at the Servicer’s
offices specified in or pursuant to Section 9.02. The Asset Representations
Reviewer agrees to keep all materials reviewed confidential and will not copy or
remove any documentation from the Servicer’s premises without prior written
approval. The Servicer may redact or remove Personally Identifiable Information
from the Review Materials in a manner that does not change the meaning or
usefulness of the Review Materials. The Asset Representations Reviewer shall be
entitled to rely in good faith, without independent investigation or
verification, that the Review Materials are accurate and complete in all
material respects, and not misleading in any material respect.

Section 3.04 Missing or Incomplete Review Materials.

Upon receipt of access to the Review Materials, the Asset Representations
Reviewer will complete an initial document inventory to verify there are no
systemic documentation errors, including but not limited to consistently missing
or incomplete Review Materials. The purpose of this review is to determine if
there are systemic issues with documentation.

 

6



--------------------------------------------------------------------------------

If the Asset Representations Reviewer determines that any Review Materials are
not accessible, clearly unidentifiable, and/or illegible, the Asset
Representations Reviewer will request in writing that the Servicer provide an
updated or replacement copy of such Review Materials. The Servicer will use all
reasonable efforts to provide, or cause to be provided, missing or incomplete
Review Materials to the Asset Representations Reviewer or other documents or
information to correct the issue of incompleteness or missing information as
promptly as practicable and within 30 days of the receipt of such a request by
the Asset Representations Reviewer; provided that the Servicer shall have an
additional 30 days to correct any such issues if it notifies the Asset
Representations Reviewer in writing that it is working diligently and it
believes that satisfactory materials will be available for review by the Asset
Representations Reviewer within an additional 30 days.

In the event any missing or incomplete Review Materials are not provided or
corrected within this timeframe, the Asset Representations Reviewer will perform
the associated Tests in consideration that such Review Materials are missing or
incomplete. With respect to any such missing or incomplete Review Materials, if
the Asset Representations Reviewer determines in good faith, with prior written
notice to the Servicer and the Transferor, that it cannot complete a Test due to
such missing information or the incompleteness of such information, the Asset
Representations Reviewer will record the result of such Test as incomplete (a
“Test Incomplete”).

Section 3.05 The Asset Representations Review.

Once the Asset Representations Reviewer has confirmed that sufficient Review
Materials are available to commence the Review, the Asset Representations
Reviewer will commence the Review. For a Review, the Asset Representations
Reviewer will perform the applicable procedures listed under “Tests” in Exhibit
A for each Covered Representation using the Review Materials identified in
Exhibit A for each Test. The Asset Representations Reviewer will complete the
Tests for each Covered Representation only using the Review Materials made
available to it. For each Test, the Asset Representations Reviewer will
determine if the Test has been satisfied (a “Test Pass”), if the Test has not
been satisfied (a “Test Fail”) or if the result of the Test should be recorded
as “Test Incomplete” in accordance with Section 3.04.

If a Test with respect to a Review Account or Review Receivable was conducted in
connection with a prior Review, the Asset Representations Reviewer will not
repeat the Test on such Review Account or Review Receivable to the extent such
Test would be duplicative of the Test conducted in connection with such prior
Review unless the Servicer requests in writing that such Test be repeated. The
Asset Representations Reviewer will include the previously reported Test results
for any such duplicate Test within the Review Report for the current Review.

Following the delivery of the list of Review Accounts pursuant to Section 3.02,
and before the delivery of the Review Report by the Asset Representations
Reviewer, the Servicer may notify the Asset Representations Reviewer if a Review
Receivable is paid in full by the Obligor or reassigned to the Transferor in
accordance with the Transfer Agreement. On receipt of such notice, the Asset
Representations Reviewer will immediately terminate all Tests of such Review
Receivable and related Review Account, and the review of such Review Receivable
and related Review Account will be considered complete (a “Test Complete”).

 

7



--------------------------------------------------------------------------------

Section 3.06 Review Period.

The Asset Representations Reviewer will use its best efforts to complete the
Review within 60 days of receiving access to all Review Materials made available
under Sections 3.03 and 3.04. If additional Review Materials are provided to the
Asset Representations Reviewer under Section 3.04, the review period will be
extended for an additional 30 days from the latest date on which such additional
Review Materials are provided.

Section 3.07 Review Reports.

Within five (5) Business Days following the completion of the Review, the Asset
Representations Reviewer will provide the Servicer with a report identifying any
Test that resulted in a “Test Fail” or “Test Incomplete.” Following the delivery
of such report, the Servicer will have fifteen (15) Business Days to provide
additional Review Materials or any other relevant information to the Asset
Representations Reviewer, and the Asset Representations Reviewer will consider
any applicable Test results in light of such additional Review Materials or
information.

Within 30 days (or 45 days if additional Review Materials are provided in
accordance with the immediately preceding paragraph) following the end of the
applicable review period described in Section 3.06, the Asset Representations
Reviewer will provide the Transferor, the Servicer and the Indenture Trustee
with a report providing each Test result (i.e., Test Pass, Test Fail or Test
Incomplete) for each Covered Representation with respect to the Review Accounts
and Review Receivables (such report, a “Review Report”). The Review Report will
contain a summary of the Review results which may be included (in whole or in
part) in the Trust’s monthly Distribution Report on Form 10-D for the applicable
Monthly Period. The Asset Representations Reviewer will ensure that the Review
Report does not contain any Personally Identifiable Information.    

Section 3.08 Review and Procedure Limitations.

The Asset Representations Reviewer will have no obligation (i) to determine
whether a breach of the terms of any representation or warranty has occurred,
(ii) to determine whether any applicable triggering events for a Review
occurred, (iii) to determine which Accounts and/or Receivables are subject to a
Review, (iv) to obtain or confirm the validity of the Review Materials, (v) to
obtain missing or incomplete Review Materials, or (vi) to take any action or
cause any other party to take any action under any of the Transaction Documents
to enforce any remedies for breaches of any representations or warranties,
including the Covered Representations.

The Asset Representations Reviewer will only be required to perform the Tests
provided in Exhibit A in consideration of the Review Materials and will have no
obligation to perform additional testing procedures on any Review Accounts or
Review Receivables or to consider any additional information provided by any
party. The Asset Representations Reviewer will have no obligation to provide
reporting or information in addition to that described in Section 3.07. However,
the Asset Representations Reviewer may perform additional testing procedures and

 

8



--------------------------------------------------------------------------------

may review and report on additional information that it determines in good faith
to be material to its performance under this Agreement.

The Transferor expressly agrees that the Asset Representations Reviewer is not
advising the Transferor or any Affiliate of the Transferor or any Noteholder or
any investor or future investor concerning the suitability of the Certificates
or any investment strategy. The Transferor expressly acknowledge and agree that
the Asset Representations Reviewer is not an expert in accounting, tax,
regulatory, or legal matters, and that the Asset Representations Reviewer does
not provide legal advice as to any matter.    

Section 3.09 Review Systems.

The Asset Representations Reviewer will maintain and utilize an electronic case
management system to manage the Tests and provide systematic control over each
step in the Review process and ensure consistency and repeatability among the
Tests.

Section 3.10 Representatives.

(a) Servicer Representative. The Servicer will provide reasonable access to one
or more designated representatives to respond to reasonable requests and
inquiries made by the Asset Representations Reviewer in its completion of a
Review.

(b) Asset Representations Review Representative. The Asset Representations
Reviewer will provide reasonable access to one or more designated
representatives to respond to reasonable requests and inquiries made by the
Servicer, the Transferor, or the Indenture Trustee during the Asset
Representations Reviewer’s performance of a Review.

(c) Inquiries Regarding a Review. The Asset Representations Reviewer will make
appropriate personnel available to respond in writing to written questions or
requests for clarification of any Review Report from the Servicer, the
Transferor or the Indenture Trustee until the earlier of (i) the payment in full
of all Covered Series and (ii) one year after the delivery of such Review
Report. The Asset Representations Reviewer will have no obligation to respond to
requests or inquires made by any other Person.

Section 3.11 Dispute Resolution.

If an Account or Receivable that was reviewed by the Asset Representations
Reviewer is the subject of a dispute resolution proceeding under Section 2.18 of
the Transfer Agreement, the Asset Representations Reviewer will participate in
the dispute resolution proceeding on request of the Servicer. The reasonable
out-of-pocket expenses of the Asset Representations Reviewer for its
participation in any dispute resolution proceeding will be paid: (i) if the
requesting party selects mediation as the resolution method, as mutually agreed
upon by the repurchase party and the requesting party as part of the mediation,
and (ii) if the requesting party selects arbitration as the resolution method,
in accordance with the final determination of the arbitrator.

 

9



--------------------------------------------------------------------------------

Section 3.12 Records Retention.

Unless otherwise directed by the Servicer, in connection with any Review, the
Asset Representations Reviewer will maintain copies of the Review Materials (to
the extent any Review Materials are copied or removed), the Review Report and
any internal work papers and correspondence (collectively the “Client Records”)
until the earlier of (i) the payment in full of all Covered Series and (ii) one
(1) year after the delivery of such Review Report. At the expiration of the
retention period, the Asset Representations Reviewer shall return all Client
Records to the Servicer, in electronic format, or as otherwise instructed by the
Servicer. Upon the return of the Client Records, the Asset Representations
Reviewer shall destroy any remaining copies of such Client Records and shall
have no obligation to respond to inquiries concerning the Review.

ARTICLE IV.

PAYMENTS TO ASSET REPRESENTATIONS REVIEWER

Section 4.01 Asset Representations Reviewer Fees.

(a) Annual Fee.

As compensation for its activities hereunder, the Asset Representations Reviewer
shall be entitled to receive an annual fee (the “Annual Fee”) equal to the
amount separately agreed to by the parties hereto with respect to each annual
period prior to the termination of this Agreement. The Annual Fee will be
initially payable on the date of this Agreement and then payable annually on
each anniversary of the date of this Agreement upon receipt of a detailed
invoice.

(b) Review Fee.

Following the completion of a Review and delivery of the Review Report and a
detailed invoice, the Asset Representations Reviewer shall be entitled to a fee
equal to the amount separately agreed to by the parties hereto (the “Review
Fee”).

Section 4.02 Reimbursable Expenses.

The Transferor, or TRS at the direction of the Transferor, will reimburse the
Asset Representations Reviewer for its reasonable travel expenses incurred in
connection with a Review no later than 30 days following the submission to the
Servicer and the Transferor of a detailed invoice.

ARTICLE V.

OTHER MATTERS PERTAINING TO THE ASSET REPRESENTATIONS REVIEWER

Section 5.01 Representations and Warranties of the Asset Representations
Reviewer.

The Asset Representations Reviewer hereby makes the following representations
and warranties as of the Engagement Date:

 

10



--------------------------------------------------------------------------------

(a) Organization and Good Standing. The Asset Representations Reviewer is a
Delaware limited liability company duly formed and validly existing in good
standing under the laws of the State of Delaware, with the power and authority
to own its properties and to conduct its business as such properties are
currently owned and such business is presently conducted, and has the power,
authority and legal right to perform its obligations under this Agreement.

(b) Due Qualification. The Asset Representations Reviewer is duly qualified to
do business and is in good standing as a foreign corporation or other foreign
entity (or is exempt from such requirements) and has obtained all necessary
licenses and approvals in each jurisdiction in which the ownership or lease of
its properties, if any, or the conduct of its activities, including the
execution, delivery and performance of this agreement, requires such
qualification, license or approval except where the failure to so qualify or
obtain licenses or approvals would not have a material adverse effect on its
ability to perform its obligations as Asset Representations Reviewer under this
Agreement.

(c) Due Authorization. The execution, delivery, and performance by the Asset
Representations Reviewer of this Agreement, and the other agreements and
instruments executed or to be executed by the Asset Representations Reviewer as
contemplated hereby, have been duly authorized by the Asset Representations
Reviewer by all necessary action on the part of the Asset Representations
Reviewer.

(d) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of the Asset Representations Reviewer, enforceable in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally from time to time in effect or by general
principles of equity.

(e) No Conflict and No Violation. The execution and delivery of this Agreement
by the Asset Representations Reviewer, the performance by the Asset
Representations Reviewer of the transactions contemplated by this Agreement and
the fulfillment by the Asset Representations Reviewer of the terms hereof and
thereof applicable to the Asset Representations Reviewer will not (A) conflict
with, or be a breach or default under, any indenture, guarantee or other
agreement or instrument to which the Asset Representations Reviewer is a party,
(B) violate the organizational documents of the Asset Representations Reviewer
or (C) conflict with or violate any Requirements of Law applicable to the Asset
Representations Reviewer.

(f) No Proceedings. There are no proceedings or investigations pending or, to
the best knowledge of the Asset Representations Reviewer, threatened against the
Asset Representations Reviewer before any Governmental Authority seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or seeking any determination or ruling that, in the reasonable
judgment of the Asset Representations Reviewer, would materially and adversely
affect the performance by the Asset Representations Reviewer of its obligations
under this Agreement.

(g) Eligible Asset Representations Reviewer. The Asset Representations Reviewer
is an Eligible Asset Representations Reviewer.

 

11



--------------------------------------------------------------------------------

Section 5.02 Limitation of Liability.

Neither the Asset Representations Reviewer nor any of the directors, officers,
employees or agents of the Asset Representations Reviewer in its capacity as
Asset Representations Reviewer shall be under any liability to any Person for
any action taken or for refraining from the taking of any action in good faith
in its capacity as Asset Representations Reviewer pursuant to this Agreement, or
for errors in judgment, whether arising from express or implied duties under
this Agreement; provided, however, that this provision shall not protect the
Asset Representations Reviewer or any such Person against any liability which
would otherwise be imposed by reason of willful misfeasance, bad faith or
negligence in the performance of its duties or by reason of reckless disregard
of obligations and duties hereunder. The Asset Representations Reviewer and any
director, officer, employee or agent of the Asset Representations Reviewer may
rely in good faith on any document of any kind prima facie properly executed and
submitted by any Person (other than the Asset Representations Reviewer)
respecting any matters arising hereunder. In no event will the Asset
Representations Reviewer be liable for special, indirect or consequential loss
or damage (including loss of profit) even if the Asset Representations Reviewer
has been advised of the likelihood of the loss or damage and regardless of the
form of action.

Section 5.03 Indemnification of Asset Representations Reviewer.

To the fullest extent permitted by law, the Transferor will, or will cause TRS
to, indemnify and hold harmless the Asset Representations Reviewer and its
officers, directors, employees and agents (each, an “Indemnified ARR Person”),
from and against any and all liabilities, obligations, losses, damages,
penalties, taxes, claims, actions, investigations, proceedings, costs, expenses
or disbursements (including reasonable legal fees and expenses) (“Indemnifiable
Amounts”) of any kind and nature whatsoever which may be imposed on, incurred
by, or asserted at any time against an Indemnified ARR Person (whether or not
also indemnified against by any other person) resulting from the performance of
its obligations under this Agreement, but excluding any Indemnifiable Amounts
resulting from (i) the Indemnified ARR Person’s willful misconduct, bad faith or
negligence or (ii) the Indemnified ARR Person’s breach of any of its
representations or warranties in this Agreement.

Section 5.04 Indemnification by Asset Representations Reviewer.

To the fullest extent permitted by law, the Asset Representations Reviewer shall
indemnify and hold harmless the Transferor, the Account Owners, TRS, the
Servicer and the Indenture Trustee, and each of their officers, directors,
employees, and agents (each an “Indemnified Amex Person”), from and against any
and all Indemnifiable Amounts of any kind and nature whatsoever which may be
imposed on, incurred by, or asserted at any time against an Indemnified Amex
Person (whether or not also indemnified against by any other person) which arose
out of the negligence, willful misconduct or bad faith of the Asset
Representations Reviewer in the performance of its obligations and duties under
this Agreement or the Asset Representations Reviewer’s material breach of any of
its representations or warranties or obligations in this Agreement; provided,
however, that the Asset Representations Reviewer shall not be liable for or
required to indemnify an Indemnified Amex Person from and against any
Indemnifiable Amounts arising or resulting from (i) the Indemnified Amex
Person’s own willful

 

12



--------------------------------------------------------------------------------

misconduct, bad faith or negligence, or (ii) the inaccuracy of any
representation or warranty made by the Indemnified Amex Person.

ARTICLE VI.

REMOVAL, RESIGNATION

Section 6.01 Removal of Asset Representations Reviewer.

Each of the following events shall constitute a “Disqualification Event”:

(a) the Asset Representations Reviewer (i) no longer meets the eligibility
requirements in Section 2.02 or (ii) will no longer meet the eligibility
requirements in Section 2.02 upon the occurrence of an event that is reasonably
likely to occur;

(b) any breach or failure by the Asset Representations Reviewer in any material
respect of its representations, warranties, covenants or agreements set forth in
this Agreement or in the Ancillary Agreement;

(c) an Insolvency Event occurs with respect to the Asset Representations
Reviewer; and

(d) the Asset Representations Reviewer becomes a competitor of, or an Affiliate
of a competitor of, the Transferor, the Servicer, the Account Owners or any of
their Affiliates.

Upon the occurrence of a Disqualification Event set forth in clause (a) above,
the Transferor shall, and upon the occurrence of a Disqualification Event set
forth in clause (b), (c) or (d) above, the Transferor may but shall not be
required to, remove the Asset Representations Reviewer and promptly appoint a
successor Asset Representations Reviewer by written instrument, in duplicate,
one copy of which instrument shall be delivered to the Asset Representations
Reviewer so removed and one copy to the successor Asset Representations
Reviewer. Any removal of the Asset Representations Reviewer shall not take
effect until a successor Asset Representations Reviewer is assigned in
accordance with Section 6.02.

The Asset Representations Reviewer shall promptly notify the Servicer and the
Transferor upon its receipt of knowledge of the occurrence of any
Disqualification Event.

Section 6.02 Appointment of Successor.

Upon any removal of the Asset Representations Reviewer in accordance with
Section 6.01 or any permitted resignation of the Asset Representations Reviewer
in accordance with Section 6.04, the Transferor shall appoint a successor Asset
Representations Reviewer by an instrument signed by the Transferor, the Servicer
and such successor Asset Representations Reviewer, and acknowledged by the
Account Owners and the Indenture Trustee.

If a successor Asset Representations Reviewer has not been appointed within 30
days after the written notice of the Asset Representations Reviewer’s
resignation or the delivery of the written instrument with respect to its
removal, the Asset Representations Reviewer or the

 

13



--------------------------------------------------------------------------------

Indenture Trustee may apply to any court of competent jurisdiction to appoint a
successor Asset Representations Reviewer to act until such time, if any, as a
successor Asset Representations Reviewer has been appointed as above provided.

If the Asset Representations Review resigns or is removed, the Asset
Representations Reviewer will cooperate with the Transferor and the Servicer and
take all actions reasonably requested to assist the Transferor and the Servicer
in making an orderly transition of the Asset Representations Reviewer’s rights
and obligations under this Agreement to the successor Asset Representations
Reviewer. The Asset Representations Reviewer will pay the reasonable expenses of
transitioning the Asset Representations Reviewer’s obligations under this
Agreement and preparing the successor Asset Representations Reviewer to take on
the obligations on receipt of an invoice with reasonable detail of the expenses
from the Transferor, the Servicer or the successor Asset Representations
Reviewer.

Section 6.03 Merger or Consolidation of, or Assumption of the Obligations of,
Asset the Representations Reviewer.

Any Person (a) into which the Asset Representations Reviewer is merged or
consolidated, (b) resulting from any merger or consolidation to which the Asset
Representations Reviewer is a party or (c) succeeding to the business of the
Asset Representations Reviewer, if that Person meets the eligibility
requirements in Section 2.02, will be the successor to the Asset Representations
Reviewer under this Agreement. The Asset Representations Reviewer shall promptly
notify the Servicer and the Transferor upon the occurrence of any event
described in the preceding sentence.

If the Asset Representations Reviewer is not the surviving entity, such
successor shall expressly assume, by an agreement supplemental hereto, executed
and delivered to the Transferor, the Servicer, and the Indenture Trustee in a
form satisfactory to the Transferor, the Servicer, and the Indenture Trustee,
the performance of every covenant and obligation of the Asset Representations
Reviewer, as applicable hereunder (to the extent that any right, covenant or
obligation of the Asset Representations Reviewer, as applicable hereunder, is
inapplicable to the successor entity, such successor entity shall be subject to
such covenant or obligation, or benefit from such right, as would apply, to the
extent practicable, to such successor entity); and, upon the request of the
Transferor, the Servicer, and/or the Indenture Trustee, the Asset
Representations Reviewer shall have delivered to the Transferor, the Servicer,
and the Indenture Trustee an officer’s certificate of the Asset Representations
Reviewer to the effect that such consolidation, merger, conveyance or transfer
and such supplemental agreement comply with this Section 6.03, that the
successor Asset Representations Reviewer meets the eligibility requirements in
Section 2.02, and that all conditions precedent herein provided for relating to
such transaction have been complied with and an Opinion of Counsel that such
supplemental agreement is legal, valid and binding with respect to the Asset
Representations Reviewer.

Section 6.04 Asset Representations Reviewer Not to Resign.

The Asset Representations Reviewer shall not resign from the obligations and
duties hereby imposed on it hereunder except:

 

14



--------------------------------------------------------------------------------

(a) upon the determination that (i) the performance of its duties hereunder is
no longer permissible under applicable law and (ii) there is no reasonable
action which the Asset Representations Reviewer could take to make the
performance of its duties hereunder permissible under applicable law; or

(b) on or after the fifth anniversary of the Engagement Date, upon one (1)
year’s written notice from the Asset Representations Reviewer to the Transferor,
the Servicer and the Indenture Trustee.

Any determination permitting the resignation of the Asset Representations
Reviewer pursuant to clause (a) above shall be evidenced as to clause (i) above
by an opinion of counsel to the Asset Representations Reviewer and as to clause
(ii) by an officer’s certificate of the Asset Representations Reviewer, each to
such effect delivered to the Transferor, the Servicer, and the Indenture
Trustee.

No such resignation pursuant to this Section 6.04 shall become effective until a
successor Asset Representations Reviewer shall have assumed the responsibilities
and obligations of the Asset Representations Reviewer in accordance with Section
6.02 hereof.

Section 6.05 Notice of Resignation or Removal.

Upon any resignation or removal of, or appointment of a successor to, the Asset
Representations Reviewer pursuant to this Article VI, the Transferor shall give
prompt written notice thereof to the Indenture Trustee, the Servicer and the
Rating Agencies then rating the Certificates (which, in the case of any such
appointment of a successor, shall consist of prior written notice thereof to the
Rating Agencies then rating the Certificates).

ARTICLE VII.

CONFIDENTIAL INFORMATION AND PERSONALLY IDENTIFIABLE

INFORMATION

Section 7.01 Confidential Information.

(a) Confidential Information Defined. For the purposes of this Agreement,
“Confidential Information” means nonpublic proprietary information of the
Representation Parties, the Servicer or their Affiliates (collectively, the
“Disclosing Party”) that is disclosed to the Asset Representations Reviewer,
including but not limited to business or technical processes, formulae, source
codes, object code, product designs, sales, cost and other unpublished financial
information, customer information, product and business plans, projections,
marketing data or strategies, trade secrets, intellectual property rights,
know-how, expertise, methods and procedures for operation, information about
employees, customer names, business or technical proposals, and any other
information which is or should reasonably be understood to be confidential or
proprietary to the Disclosing Party. The foregoing definition of Confidential
Information applies to: (i) all such information, whether tangible or intangible
and regardless of the medium in which it is stored or presented; and (ii) all
copies of such information, as well as all memoranda, notes, summaries,
analyses, computer records, and other materials prepared by the Disclosing Party
or any of its employees, agents, advisors, directors, officers, and

 

15



--------------------------------------------------------------------------------

subcontractors (collectively “Representatives”) that contain or reflect the
Confidential Information.

(b) Use of Confidential Information. The Asset Representations Reviewer
acknowledges that, during the term of this Agreement, it may be exposed to or
acquire Confidential Information of the Disclosing Party or its Affiliates. The
Asset Representations Reviewer shall hold the Confidential Information of the
Disclosing Party in strict confidence and will not disclose such information
except to its Representatives who have a need to know such information for the
purpose of effecting the terms and conditions of this Agreement and who have
entered into an agreement with the Asset Representations Reviewer with
confidentiality restrictions materially equivalent to those contained
herein. The Asset Representations Reviewer shall be responsible for the breach
of this Agreement by any of its Representatives. The Asset Representations
Reviewer will protect the Disclosing Party’s Confidential Information using the
same degree of care that it uses to protect its own information of like import,
but in no event with less than a commercially reasonable standard of care.

(c) Exceptions. Confidential Information shall not include, and this Agreement
imposes no obligations with respect to, information that:

 

  (i) is or becomes part of the public domain other than by disclosure by the
Asset Representations Reviewer or any of its Representatives in violation of
this Agreement;

 

  (ii) was disclosed to the Asset Representations Reviewer prior to the
effective date of this Agreement without a duty of confidentiality;

 

  (iii) was obtained from a third party not known after reasonable inquiry to be
under a duty of confidentiality.

Section 7.02 Personally Identifiable Information.

(a) Definition. “Personally Identifiable Information,” or “PII,” means (i)
individually identifiable information from or about an identified or
identifiable individual, or any information that is combined with such
individually identifiable information, including information that can be used to
authenticate that individual or access an account, or (ii) information protected
as personal data under any applicable laws, regulations, rules and guidance
pertaining to privacy, data processing, data protection, data security,
encryption, and confidentiality

(b) Use of Personally Identifiable Information. To the extent the Asset
Representations Reviewer receives Personally Identifiable Information in the
performance its obligations hereunder, the Asset Representations Reviewer agrees
that it will not use any Personally Identifiable Information except to the
extent necessary to carry out its obligations under the Agreement and for no
other purpose. The Asset Representations Reviewer will not disclose, or provide
access to, any Personally Identifiable Information to any Person other than (i)
to the Asset Representations Reviewer personnel who require such Personally
Identifiable Information to perform a Review, (ii) with the prior consent of the
Representation Parties or the Servicer or (iii) as required by applicable
law. When permitted, the disclosure of or access to

 

16



--------------------------------------------------------------------------------

Personally Identifiable Information will be limited to the specific information
necessary for the individual to complete the assigned task.

Section 7.03 Maintenance and Safeguarding.

In order to safeguard Confidential Information of a Disclosing Party and to
assure that the Asset Representations Reviewer complies with certain data
security provisions and anti-corruption standards, the Servicer has entered into
an Ancillary Agreement with the Asset Representations Reviewer which covers
information protection contract requirements as well as certain anti-corruption
standards. To the extent the Asset Representations Reviewer receives
Confidential Information or Personally Identifiable Information in the
performance of services under this Agreement, the Asset Representations
Reviewer’s receipt and maintenance of such information shall be subject to the
provisions of the Ancillary Agreement. Upon the request of the Disclosing Party,
the Asset Representations Reviewer shall return all Confidential Information or
Personally Identifiable Information to the Disclosing Party provided to it
pursuant to this Agreement.

Section 7.04 Disclosure by Operation of Law.

If the Asset Representations Reviewer is requested to disclose all or any part
of any Confidential Information or PII under a subpoena, or inquiry issued by a
court of competent jurisdiction or by a judicial or administrative agency or
legislative body or committee, the Asset Representations Reviewer shall (i) to
the extent permitted by law, promptly notify the Representation Parties and the
Servicer of the existence, terms and circumstances surrounding such request;
(ii) consult with the Representation Parties and the Servicer on the
advisability of taking legally available steps to resist or narrow such request
and cooperate with the Representation Parties and the Servicer on all steps they
consider advisable; and (iii) if disclosure of the Confidential Information or
PII, as applicable, is required or deemed advisable by the Representation
Parties, exercise commercially reasonable efforts to obtain an order,
stipulation or other reliable assurance that confidential treatment shall be
accorded to such portion of the Confidential Information or PII, as applicable,
to be disclosed. The Transferor shall reimburse, or shall cause the Servicer to
reimburse, the Asset Representations Reviewer for reasonable legal fees and
expenses incurred in connection with the Asset Representations Reviewer’s effort
to comply with this section.

Section 7.05 Remedies.

The Parties agree that an actual or threatened breach of this Article VII by the
Asset Representations Reviewer or its Representatives may cause irreparable
damage to the Disclosing Party and that damages may not be an adequate remedy
for any such breach. Accordingly, the Disclosing Party shall be entitled to seek
injunctive relief to restrain any such breach, threatened or actual, without the
necessity of posting bond, in addition to any other remedies available to the
Disclosing Party at law or in equity.

 

17



--------------------------------------------------------------------------------

ARTICLE VIII.

OTHER MATTERS PERTAINING TO THE TRUST

Section 8.01 Termination of the Trust.

This Agreement will terminate on the earlier of (i) the mutual agreement of the
Parties, (ii) the payment in full of all Covered Series and (iii) the
termination of the Trust pursuant to Section 9.01 of the Trust Agreement.

ARTICLE IX.

MISCELLANEOUS PROVISIONS

Section 9.01 Amendment.

This Agreement may not be changed orally, but only by an instrument in writing
signed by the Asset Representations Reviewer, the Transferor and the Servicer in
accordance with this Section 9.01; provided, however, that no amendment shall be
effective unless the Transferor shall have provided prior notice of the
substance of such amendment to the Indenture Trustee and each Rating Agency. The
Transferor, the Asset Representations Reviewer and the Servicer may, from time
to time, review and modify the Tests and Review Materials described on Exhibit
A. Any such modification shall be effected under this Section 9.01.

Section 9.02 Notices.

All notices hereunder shall be given by United States certified or registered
mail, by facsimile or by other telecommunication device capable of creating
written record of such notice and its receipt. Notices hereunder shall be
effective when received and shall be addressed to the respective parties hereto
at the addresses set forth below, or at such other address as shall be
designated by any party hereto in a written notice to each other party pursuant
to this section.

If to the Asset Representations Reviewer, to:

Clayton Fixed Income Services LLC

1700 Lincoln Street, Suite 2600

Denver, CO 80203

Attention: SVP Surveillance

With a copy to:

Clayton Fixed Income Services LLC

100 Beard Sawmill Road, Suite 200

Shelton, CT 06484

Attention: General Counsel

If to the Transferor, to:

 

18



--------------------------------------------------------------------------------

American Express Receivables Financing Corporation VIII LLC

200 Vesey Street

30th Floor, Room 505A

New York, New York 10285

Attention: President

If to the Servicer, to:

American Express Travel Related Services Company, Inc.

200 Vesey Street

New York, New York 10285

If to the Indenture Trustee, to:

The Bank of New York Mellon

101 Barclay Street, Floor 7 West

New York, New York 10286

Attention: Corporate Trust Administration – Asset Backed Securities

Section 9.03 Severability Clause.

Subject to Section 7.03, this Agreement constitutes the entire agreement among
the Asset Representations Reviewer, the Transferor and the Servicer. All prior
representations, statements, negotiations and undertakings with regard to the
subject matter hereof are superseded hereby.

If any term or provision of this Agreement or the application thereof to any
person or circumstance shall, to any extent, be invalid or unenforceable, the
remaining terms and provisions of this Agreement, or the application of such
terms or provisions to persons or circumstances other than those as to which it
is held invalid or unenforceable, shall not be affected thereby, and each term
and provision of this Agreement shall be valid and enforced to the fullest
extent permitted by law.

Section 9.04 Counterparts.

This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

Section 9.05 Governing Law.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS
(OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.

 

19



--------------------------------------------------------------------------------

Section 9.06 Relationship of the Parties.

The Asset Representations Reviewer is an independent contractor and, except for
the services which it agrees to perform hereunder, the Asset Representations
Reviewer does not hold itself out as an agent of any other party hereto. Nothing
herein contained shall create or imply an agency relationship among Asset
Representations Reviewer and any other party hereto, nor shall this Agreement be
deemed to constitute a joint venture or partnership between the parties.

Section 9.07 Captions.

The captions used herein are for the convenience of reference only and not part
of this Agreement, and shall in no way be deemed to define, limit, describe or
modify the meanings of any provision of this Agreement.

Section 9.08 Waivers.

No term or provision of this Agreement may be waived or modified unless such
waiver or modification is in writing, signed by the party against whom such
waiver or modification is sought to be enforced.

Section 9.09 Assignment.

This Agreement may not be assigned by the Asset Representations Reviewer except
as permitted under Section 6.03 hereof.

Section 9.10 Benefit of the Agreement.

This Agreement is for the benefit of and will be binding on the parties to this
Agreement and their permitted successors and assigns. No other Person will have
any right or obligation under this Agreement.

Section 9.11 Exhibits.

The exhibits to this Agreement are hereby incorporated and made a part hereof
and are an integral part of this Agreement.

Section 9.12 Survival.

The following sections of this Agreement shall survive the termination of this
Agreement: Sections 3.08, 3.11, 3.12, 5.02, 5.03, 5.04, and Articles VII and IX.

Section 9.13 Nonpetition Covenant.

To the fullest extent permitted by applicable law, notwithstanding any prior
termination of this Agreement, none of the Transferor, the Servicer or the Asset
Representations Reviewer shall, prior to the date which is one year and one day
after the termination of the Trust Agreement with respect to the Trust or the
Transferor, acquiesce, petition or otherwise invoke or

 

20



--------------------------------------------------------------------------------

cause the Trust or the Transferor to invoke the process of any Governmental
Authority for the purpose of commencing or sustaining a case against the Trust
or the Transferor under any Federal or state bankruptcy, insolvency or similar
law or appointing a receiver, conservator, liquidator, assignee, trustee,
custodian, sequestrator or other similar official of the Trust or the
Transferor, or any substantial part of its property, or ordering the winding-up
or liquidation of the affairs of the Trust or the Transferor.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Transferor, the Servicer and the Asset Representations
Reviewer have caused their names to be signed hereto by their respective
officers thereunto duly authorized as of the date first above written.

 

AMERICAN EXPRESS RECEIVABLES FINANCING CORPORATION VIII LLC as Transferor By:  

/s/ Kerri S. Bernstein

  Name: Kerri S. Bernstein   Title: President AMERICAN EXPRESS TRAVEL RELATED
SERVICES COMPANY, INC., as Servicer By:  

/s/ David L. Yowan

  Name: David L. Yowan   Title: Treasurer CLAYTON FIXED INCOME SERVICES LLC, as
Asset Representations Reviewer By:  

/s/ Robert A. Harris

  Name: Robert A. Harris   Title: Secretary

[Asset Representations Review Agreement]



--------------------------------------------------------------------------------

Acknowledged by: AMERICAN EXPRESS CENTURION BANK, as Account Owner By  

/s/ Denise D. Roberts

  Name: Denise D. Roberts   Title: Chief Financial Officer and Treasurer
AMERICAN EXPRESS BANK, FSB, as Account Owner By  

/s/ Denise D. Roberts

  Name: Denise D. Roberts   Title: Chief Financial Officer and Treasurer
AMERICAN EXPRESS TRAVEL RELATED SERVICES COMPANY, INC. By  

/s/ David L. Yowan

  Name: David L. Yowan   Title: Treasurer THE BANK OF NEW YORK MELLON, as
Trustee By  

/s/ Esther Antoine

  Name: Esther Antoine   Title: Vice President

[Asset Representations Review Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Covered Representations, Review Materials and Tests

 

Item#

  

Covered Representation(s)

  

Summary of Representation(s)

  

Review Materials

  

Tests

(1)   

Transfer Agreement, Section 2.4(n) with respect to clause (i) of the definition
of “Eligible Account”

 

and

 

applicable Receivables Purchase Agreement, Section 4.02(a)(vii) with respect to
clause (a) of the definition of “Eligible Account”

   As of the applicable account selection date, each Account is a charge account
in existence and maintained with and Account Owner.   

• List of Acceptable Card Programs

 

• Month End Data Report

 

• Selection Reports, or successor reports

 

• Cycle Track Reports

 

• Addition Settlements

 

• Addition Transfer Report

  

i) Review the list of Card Programs from the applicable Selection Report

 

a. Verify that all Card Programs added were allowable based on the List of
Acceptable Card Programs

 

ii) Review the Cycle Track Report and the Addition Settlement for the applicable
account selection date to confirm that the closing balances reconcile

 

a. Review the Cycle Track Report

 

i.       Locate the closing balance of the active accounts for the addition

 

b. Review the Addition Settlement

 

i.       Locate the closing balance for the addition

 

c.Verify that the closing balance of the active accounts from the Cycle Track
Report reconciles to the closing balance from the Addition Settlement

 

i.       Locate the closing balance of the active accounts for the addition

 

A-1



--------------------------------------------------------------------------------

Item#

  

Covered Representation(s)

  

Summary of Representation(s)

  

Review Materials

  

Tests

           

d. Review the Addition Settlement

 

i.       Locate the closing balance for the addition

 

e. Verify that the closing balance of the active accounts from the Cycle Track
Report reconciles to the closing balance from the Addition Settlement

 

iii) Verify that each account added contains an acceptable securitization code

 

a. For new accounts added to the Trust

 

i.     Review the Month End Data Report for the month preceding, and the month
of, the applicable account selection date

 

ii.   Ensure that the account was not coded as securitized prior to the
applicable account selection date

 

iii.  Verify that the Month End Data Report for the applicable account selection
date lists the appropriate Account Owner

 

b. For accounts transferred from

 

A-2



--------------------------------------------------------------------------------

Item#

  

Covered Representation(s)

  

Summary of Representation(s)

  

Review Materials

  

Tests

           

the American Express Issuance Trust (the “Original Trust”)

 

i.  Review the Addition Transfer Report

 

ii. Verify that all accounts transferred from the Original Trust were a part of
the Original Trust prior to the transfer

 

iv) If the above tests are confirmed, then Test Pass

(2)   

Transfer Agreement, Section 2.4(n) with respect to clause (ii) of the definition
of “Eligible Account”

 

and

 

applicable Receivables Purchase Agreement, Section 4.02(a)(vii) with respect to
clause (b) of the definition of “Eligible Account”

   As of the applicable account selection date, each Account is payable in U.S.
Dollars.   

• Selection Reports, or successor reports

 

• Addition Settlements

 

• The Transfer Agreement as in effect as of each applicable account selection
date (with respect to any applicable account selection date, a “Historical
Transfer Agreement”)

  

i) For each addition from November 2015 forward:

 

a. Review the applicable Addition Settlement to verify that amounts due are
coded in U.S. Dollars

 

b. If the above test is confirmed, then Test Pass

 

ii) For each addition prior to November 2015:

 

a. Compare the definition of Eligible Account in the applicable Historical
Transfer Agreement to the stated representations under the column “Summary of
Representation(s)”

 

b. Verify that the applicable

 

A-3



--------------------------------------------------------------------------------

Item#

  

Covered Representation(s)

  

Summary of Representation(s)

  

Review Materials

  

Tests

           

section of the definition has not changed

 

c. If the above tests are confirmed, then Test Pass

(3)   

Transfer Agreement, Section 2.4(n) with respect to clause (iii) of the
definition of “Eligible Account”

 

and

 

applicable Receivables Purchase Agreement, Section 4.02(a)(vii) with respect to
clause (c) of the definition of “Eligible Account”

   As of the applicable account selection date, each Account has an Obligor that
has not been identified by the Account Owner or Servicer in its computer files
as cancelled due to a related Obligor’s bankruptcy or insolvency.   

• Rejection Criteria

 

• Selection Reports, or successor reports

  

i) Review the Rejection Criteria to verify that the criteria included coding to
exclude accounts with Obligors in bankruptcy

 

ii) If the above test is confirmed, then Test Pass

(4)   

Transfer Agreement, Section 2.4(n) with respect to clause (iv) of the definition
of “Eligible Account”

 

and

 

applicable Receivables Purchase Agreement, Section 4.02(a)(vii) with respect to
clause (d) of the definition of “Eligible Account”

   As of the applicable account selection date, each Account has an Obligor who
has provided as his or her most recent billing address an address located in the
United States or its territories or possessions or a United States military
address; provided, however, that as of such selection date, up to 3% of the
aggregate amount of Receivables may have related Obligors who have provided as
their billing addresses, addresses located outside of such jurisdictions.   

• Rejection Criteria

 

• Selection Reports, or successor reports

  

i) Review the Rejection Criteria to verify that the criteria included coding to
exclude accounts with billing addresses located outside of the United States or
one of its territories

 

ii) If the above test is confirmed, then Test Pass

(5)   

Transfer Agreement, Section 2.4(n) with respect to clause (v) of the definition
of “Eligible Account”

 

and

 

applicable Receivables Purchase Agreement, Section 4.02(a)(vii) with

   As of the applicable account selection date, each Account, if such account is
a credit card or charge card account, has not been identified as an account with
respect to which a related card has been lost or stolen.   

• Rejection Criteria

 

• Selection Reports, or successor reports

  

i) Review the Rejection Criteria to verify that the criteria included coding to
exclude accounts flagged as lost or stolen

 

ii) If the above test is confirmed, then Test Pass

 

A-4



--------------------------------------------------------------------------------

Item#

  

Covered Representation(s)

  

Summary of Representation(s)

  

Review Materials

  

Tests

   respect to clause (e) of the definition of “Eligible Account”          (6)   

Transfer Agreement, Section 2.4(n) with respect to clause (viii) of the
definition of “Eligible Account”

 

and

 

applicable Receivables Purchase Agreement, Section 4.02(a)(vii) with respect to
clause (h) of the definition of “Eligible Account”

   As of the applicable account selection date, each Account does not have
receivables that are Defaulted Receivables or that have been identified by the
Account Owner or Servicer as having been incurred as a result of the fraudulent
use of a related credit or charge card.   

• Selection Reports, or successor reports

 

• Cycle Track Reports

 

• Addition Settlements

  

i) Review the Cycle Track Report, Selection Report and Addition Settlement for
the applicable account selection date in order to:

 

a. Verify that the criteria included coding to exclude accounts flagged as
fraudulent

 

b. Confirm that the closing balances reconcile

 

i.     Review the Cycle Track Report

 

1. Locate the closing balance of the active accounts for the addition

 

ii.   Review the Addition Settlement

 

1. Locate the closing balance for the addition

 

iii.  Verify that the closing balance of the active accounts from the Cycle
Track Report reconciles to the closing balance from the Addition Settlement

 

ii) If the above tests are confirmed, then Test Pass

 

A-5



--------------------------------------------------------------------------------

Item#

  

Covered Representation(s)

  

Summary of Representation(s)

  

Review Materials

  

Tests

(7)   

Transfer Agreement, Section 2.4(p) with respect to clause (i) of the definition
of “Eligible Receivable

 

and

 

applicable Receivables Purchase Agreement, Section 4.02(a)(viii) with respect to
clause (a) of the definition of “Eligible Receivable”

   As of the applicable account selection date, each Receivable then existing in
the related Accounts has arisen in an Eligible Account    N/A   

i) Confirm that each account added is an Eligible Account based on the results
of the related Tests for the items (1) through (6) above

 

ii) If confirmed, then Test Pass

(8)   

Transfer Agreement, Section 2.4(p) with respect to clause (ii) of the definition
of “Eligible Receivable

 

and

 

applicable Receivables Purchase Agreement, Section 4.02(a)(viii) with respect to
clause (b) of the definition of “Eligible Receivable”

   As of the applicable account selection date, each Receivable then existing in
the related Accounts was created in compliance in all material respects with all
Requirements of Law applicable to the Account Owner of such Eligible Account and
pursuant to an Account Agreement that complies in all material respects with all
Requirements of Law applicable to such Account Owner, in either case, the
failure to comply with which would have an Adverse Effect   

• Overview, Scope and Roles & Responsibilities documentation related to Policies
and Procedures (“P&Ps”) for regulatory compliance change management activities

 

• Compliance-related documentation evidencing the high-level steps of end-to-end
occurrences of regulatory compliance change management activities for the
Selection(s) (as defined below)

 

• Selection Reports, or successor reports, for additions from July 2009 forward

  

i) Select one or more regulatory changes or new regulations from within the
scope of the Corporate-Wide Compliance Risk Management Policy during the review
period (each, a “Selection”)

 

ii) Review the P&Ps effective as of the Review Notice Date and any prior
versions of P&Ps that were effective after November 2015 based on the
Selection(s)

 

iii) Verify that regulatory compliance change management activities in
connection with the Selection(s) set forth in the applicable documentations
include:

 

a. the identification of potential changes;

 

b. the change analysis; and

 

c. the determination of appropriate action, if any

 

A-6



--------------------------------------------------------------------------------

Item#

  

Covered Representation(s)

  

Summary of Representation(s)

  

Review Materials

  

Tests

           

iv) Verify that regulatory compliance change management activities in connection
with the Selection(s) as set forth in the applicable documentations were
materially followed by the compliance department as designed

 

v) Confirm that any updated P&Ps were communicated and made available to
relevant stakeholders, as appropriate, in accordance with internal governance
processes

 

vi) If the above tests are confirmed, then Test Pass

(9)   

Transfer Agreement, Section 2.4(p) with respect to clause (iii) of the
definition of “Eligible Receivable

 

and

 

applicable Receivables Purchase Agreement, Section 4.02(a)(viii) with respect to
clause (c) of the definition of “Eligible Receivable”

   As of the applicable account selection date, each Receivable then existing in
the related Accounts with respect to which all material consents, licenses,
approvals or authorizations of, or registrations or declarations with, any
Governmental Authority required to be obtained, effected or given in connection
with the creation of such Receivable or the execution, delivery and performance
by such Account Owner of the Account Agreement pursuant to which such Receivable
was created, have been duly obtained, effected or given and are in full force
and effect   

• State or Federal organizational documents, as applicable

 

• Operating Certificates

 

• Selection Reports, or successor reports

  

i) Locate the applicable Operating Certificates

 

ii) Conduct an interview with the appropriate American Express employee
regarding the outcome of any recent audits or reviews conducted by a
Governmental Authority

 

iii) Confirm that no Governmental Authority has taken any action against
American Express that would prevent it from executing, delivering or performing
its obligations under the Account Agreements subject to the applicable Selection
Reports, or that any such action has been resolved in a manner that would not
prevent American Express from executing,

 

A-7



--------------------------------------------------------------------------------

Item#

  

Covered Representation(s)

  

Summary of Representation(s)

  

Review Materials

  

Tests

           

delivering or performing its obligations under such Account Agreements

 

iv) Confirm that no other evidence exists to indicate that any consents,
licenses, approvals or authorizations of, or registrations or declarations with,
any Governmental Authority that are required are not valid or have been revoked

 

v) If the above tests are confirmed, then Test Pass

(10)   

Transfer Agreement, Section 2.4(p) with respect to clause (iv) of the definition
of “Eligible Receivable

 

and

 

applicable Receivables Purchase Agreement, Section 4.02(a)(viii) with respect to
clause (d) of the definition of “Eligible Receivable”

   As of the applicable account selection date, each Receivable then existing in
the related Accounts as to which immediately prior to the transfer of such
Receivable to the Trust, the applicable Transferor or the Trust has good and
marketable title thereto, free and clear of all Liens (other than any Lien for
municipal or other local taxes of a Transferor or an Account Owner if such taxes
are not then due and payable or if such Transferor or such Account Owner is then
contesting the validity thereof in good faith by appropriate proceedings and has
set aside on its books adequate reserves with respect thereto)   

• UCC Lien Searches

 

• The chronological list of American Express associated entity names

 

• UCC Filings

 

• Selection Reports, or successor reports

  

i) Locate the applicable UCC Lien Searches and the applicable UCC filings

 

ii) Confirm that all initial and additional UCC filings are listed on the UCC
Lien Searches

 

iii) Verify that the Debtor is listed as American Express or appears on the
chronological list of American Express associated entity names

 

iv) If the above tests are confirmed, then Test Pass

(11)    Transfer Agreement, Section 2.4(p) with respect to clause (vi) of the
definition of    As of the applicable account selection date, each Receivable
then existing in the related Accounts is    N/A    i) Confirm that there were no
issues identified under the Tests for the item (9) above and that such Tests
resulted in Test Pass

 

A-8



--------------------------------------------------------------------------------

Item#

  

Covered Representation(s)

  

Summary of Representation(s)

  

Review Materials

  

Tests

  

“Eligible Receivable

 

and

 

applicable Receivables Purchase Agreement, Section 4.02(a)(viii) with respect to
clause (f) of the definition of “Eligible Receivable”

   the legal, valid and binding payment obligation of the Obligor thereon,
enforceable against such Obligor in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws, now or hereafter in effect,
affecting the enforcement of creditors’ rights in general and except as such
enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity)      

ii) Confirm that each account added is an Eligible Account based on the results
of the Tests for the item (7) above

 

iii) If the above tests are confirmed, then Test Pass

(12)   

Transfer Agreement, Section 2.4(p) with respect to clause (xi) of the definition
of “Eligible Receivable

 

and

 

applicable Receivables Purchase Agreement, Section 4.02(a)(viii) with respect to
clause (k) of the definition of “Eligible Receivable”

   As of the applicable account selection date, each Receivable then existing in
the related Accounts constitutes either an “account” or a “general intangible”
under and as defined in Article 9 of the UCC as then in effect in any state
where the filing of a financing statement is then required to perfect the
Trust’s interest in the Receivables and the proceeds thereof   

• UCC Filings

 

• Selection Reports, or successor reports

 

• Transaction Documents

  

i) Verify that the receivable is a right to payment of a monetary obligation,
whether or not earned by performance, arising out of the use of a credit or
charge card or information contained on or for use with the card, as described
under Article 9-102 of the Delaware UCC

 

ii) Confirm that each account added is an Eligible Account based on the results
of the Tests for the item (7) above

 

iii) Verify that the UCC Filings list the appropriate parties as set forth in
the relevant Transaction Documents

 

iv) If the above tests are confirmed, then Test Pass

 

A-9